                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

PETER TUMU SUMO,                                  )
No. Axxx-xx7-886,                                 )
                                                  )
Petitioner,                                       )
                                                  )
       vs.                                        )       Case No. 19-cv-401-NJR
                                                  )
DAMON ACUFF,                                      )
                                                  )
Respondent.                                       )

                             MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

       On April 11, 2019, Petitioner Peter Tumu Sumo filed his Petition for writ of habeas corpus

under 28 U.S.C. § 2241. (Doc. 1). Sumo challenges his detention by Immigration and Customs

Enforcement (“ICE”) in the Pulaski County Detention Center. At the time of filing Sumo had been

detained for more than seven months—since September 6, 2018. (Doc. 1, p. 4). An immigration

judge had ordered Sumo to be removed from the United States, but the government of Liberia,

Sumo’s country of origin, has refused to issue travel documents for him to return there. Sumo’s

Petition sought release from custody on the basis that his detention had exceeded six months, and

travel documents are not likely to be issued in the foreseeable future. (Doc. 1, pp. 2, 6-7).

       Now before the Court is Respondent’s Motion to Dismiss Petition as Moot. (Doc. 9).

Respondent mailed a copy of the Motion to Sumo at his address of record (the Pulaski County

Detention Center) on May 2, 2019. The Motion discloses, however, that Sumo is no longer

detained there, having been released on an Order of Supervision on April 30, 2019. (Doc. 9, p. 3).

Sumo was given notice of his imminent release from custody on April 26, 2019. (Doc. 9, p. 2).

Sumo has not submitted a change of address, and no response from him to the instant motion is


                                                  1
expected.

                                             ANALYSIS

       A Petition filed under 28 U.S.C. § 2241 is the appropriate vehicle for challenging the length

of detention pending removal from the United States. Zadvydas v. Davis, 533 U.S. 678, 687-88

(2001). Under 28 U.S.C. § 2241(c), a writ of habeas corpus “shall not extend to a prisoner” unless

he is “in custody.” The “in custody” requirement is satisfied if the petitioner was in custody at the

time of the filing of the petition. Spencer v. Kemna, 523 U.S. 1, 7 (1998). Therefore, a detainee

who is released while his petition for writ of habeas corpus is pending meets the “in custody”

requirement and his release does not necessarily render his petition moot. However, the petition

must still present a “case or controversy” under Article III, Section 2 of the Constitution. That is,

the petitioner “must have suffered, or be threatened with, an actual injury traceable to the

[respondent] and likely to be redressed by a favorable judicial decision.” Spencer, 523 U.S. at 7

(internal citation omitted).

       “The inability to review moot cases stems from the requirement of Article III of the

Constitution which limits the exercise of judicial power to live cases or controversies.” A.M. v.

Butler, 360 F.3d 787, 790 (7th Cir. 2004). In this case, as Respondent points out, the only relief

Sumo requested was to be released from detention while awaiting removal. (Doc. 1, p. 8; Doc. 10,

p. 2). Thus, Sumo has in fact received the only relief he sought. As the Court cannot give Sumo

any effective relief, the case has become moot.

                                           DISPOSITION

       For these reasons, Respondent’s Motion to Dismiss (Doc. 9) is GRANTED, and this action

is DISMISSED without prejudice. The Clerk of Court is DIRECTED to enter judgment in

accordance with this Order.



                                                  2
       If Sumo wishes to appeal the dismissal of this action, his notice of appeal must be filed

with this Court within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A motion for

leave to appeal in forma pauperis (“IFP”) must set forth the issues Sumo plans to present on appeal.

See FED. R. APP. P. 24(a)(1)(C). A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 60-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion

must be filed no more than twenty-eight (28) days after the entry of the judgment, and this 28-day

deadline cannot be extended. Other motions, including a Rule 60 motion for relief from a final

judgment, do not toll the deadline for an appeal.

       It is not necessary for Sumo to obtain a certificate of appealability from this disposition of

his Section 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATED: May 3, 2019

                                                             ____________________________
                                                             NANCY J. ROSENSTENGEL
                                                             Chief U.S. District Judge




                                                    3
